456 F.2d 689
UNITED STATES of America, Plaintiff-Appellee,v.William RANDOLPH, Jr., aka Clarence Randolph, aka BobbyMoore, Defendant-Appellant.
No. 71-2873.
United States Court of Appeals,Ninth Circuit.
April 10, 1972.Rehearing Denied May 26, 1972.

Paul H. Lamboley, Reno, Nev., for defendant-appellant.
Joseph L. Ward, U. S. Atty., Raymond B. Little, Lawrence J. Semenza, Asst. U. S. Attys., Las Vegas, Nev., for plaintiff-appellee.
Before CHAMBERS, WRIGHT and GOODWIN, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this passing counterfeit currency case is affirmed.


2
We reject the challenge to the sufficiency of the evidence.  There are many scraps of evidence, each of which alone means little, put together they could mean a lot to a jury.


3
On the facts here, disbelief of Randolph's testimony could lead to some affirmative inferences of knowledge.